Citation Nr: 1108170	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  05-18 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from October 1998 to June 1999.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

The Veteran's current low back disorder is not shown to have been present in service, or within one year of service separation, nor is it shown to be the result of his military service or any incident therein.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by active military service, and it cannot be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's October 2003, June 2006, and February 2010 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

With respect to the Dingess requirements, the RO's June 2006 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to the Board's November 2009 remand, the RO attempted to obtain the treatment records from Dr. D.F. who has been identified by the Veteran to have treated him for his low back condition.  In February 2010 letters, the RO requested that the Veteran complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for Dr. F., to obtain all relevant treatment records.  The RO also requested the Veteran to provide further details of his claimed in-service back injury.  However, the record reflects that the Veteran never responded to such request.  The duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Furthermore, VA made all reasonable efforts to provide the Veteran with a VA examination to determine the etiology of his current low back disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In compliance with the Board's November 2009 remand, the Veteran was scheduled for a VA examination in June 2010, however, the record reflects that he failed to report for his scheduled VA examination.  The RO sent a June 2010 letter explaining that his failure to report for an examination could result in the denial of his claim and requested that he respond with a valid reason for missing his examination to reschedule.  Subsequently, the RO's June 2010 letter was returned to the sender indicating the Veteran's new address.  A July 2010 Report of Contact shows that the RO attempted to call the Veteran only to find out that his phone was disconnected.  The record reflects that in November 2010, the RO instructed the VA Medical Center (VAMC) in Columbia, Ohio, to reschedule the Veteran for an examination after verifying the Veteran's current address with the VAMC.  However, the VAMC subsequently notified the RO that the Veteran failed to report for his examination scheduled in December 2010.  As a result, the RO issued a supplemental statement of the case based on the evidence currently of record and a notification was sent to the Veteran's current address in December 2010.  While the Veteran's representative stated in its February 2011 brief that the RO continued to deny the Veteran's claim despite its knowledge of his updated address and that the supplemental statement of the case was sent the previous address, this assertion is not correct.  The record clearly indicates that the supplemental statement of the case was sent to the Veteran's updated address.  Under these circumstances, the Board concludes that there has been substantial compliance with its November 2009 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also Wood, 1 Vet. App. at 193.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

As the Veteran failed to report for multiple examinations, VA may proceed with the adjudication of the claim based on the evidence of record.  38 C.F.R. § 3.655 (2010).  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran contends that his current low back disorder is a result of an in-service back injury that occurred while lifting weights during 1999.  The Veteran's service treatment records are silent as to any complaint, treatment, or diagnosis of a low back disorder.

Following separation from service, private treatment records reflect that x-ray of the Veteran's lumbar spine was obtained in September 2002 for back pain.  The resulting report stated that the vertebral alignment was normal.  The radiologist stated that the range of motion was normal and that the vertebral alignment remained stable through flexion and extension.  No significant arthritis was shown.

A magnetic resonance imaging of the lumbar spine was obtained in October 2002 to address the Veteran's reported history of low back pain for two years and pain worsening recently.  The resulting impressions were L4-L5 disc desiccation and prominent central disc protrusion resulting in ventral thecal sac flattening and mild bilateral neural foraminal narrowing, and L5-S1 broad disc bulge resulting in ventral thecal sac effacement and mild bilateral neural foraminal narrowing.

A January 2003 consultation letter from Dr. C.N. noted the Veteran's history of low back pain for approximately three years.  The Veteran described an in-service episode when he was lifting weights and did so improperly, which resulted in the weights jarring him quite severely.  He stated that he had trouble with low back pain intermittently ever since that time.  He also stated that his symptoms progressed and became more severe and frequent in nature.  The diagnoses were lumbar degenerative disc disease and lumbar spondylosis.

After reviewing the evidence of record, the Board finds that the medical evidence of record does not show that the Veteran's current low back disorder is related to his military service.  There is a current low back disability, diagnosed as lumbar degenerative disc disease and lumbar spondylosis.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also 38 C.F.R. § 3.385 (2010).

However, there is no medical evidence of record linking the Veteran's current low back disorder to service or to any incident of service.  Because the Veteran failed to report for multiple examinations, the evidence of record does not include a competent opinion relating any current low back disorder to his alleged in-service injury.  In this, and in other cases, only independent medical evidence may be considered to support Board findings and the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

To extent that the Veteran contends that any current low back disorder resulted from the alleged in-service weight lifting injury, the Board finds that these statements as to medical causation are not competent evidence to establish service connection for a low back disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While in certain unique instances lay testimony may be competent to establish medical etiology or nexus, the Board finds that in this case, the question of whether the Veteran's claimed in-service weight lifting incident led to any current low back disorder does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion.  Espiritu, 2 Vet. App. at 494.  Furthermore, the Veteran failed to provide any further details as to the nature of the injury incurred, the approximate date and place of the injury, or whether any treatment was received for such injury in service.  See Wood, 1 Vet. App. at 193.  In this regard, the Board finds that the Veteran's statements as to the in-service back injury do not have significant probative value as to the issue of causation.

Upon review and consideration of the medical and lay evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disorder.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


